Exhibit 10.20

FOURTH AMENDMENT

TO

TRUST AGREEMENT NO. 5

WHEREAS, Cleveland-Cliffs Inc (“Cleveland-Cliffs”) and AmeriTrust Company
National Association entered into Trust Agreement No. 5, formerly known as Trust
Agreement, (the “Agreement”) effective October 28, 1987, which Agreement was
amended on three previous occasions;

WHEREAS, Society National Bank (the “Trustee”) is the successor in interest to
AmeriTrust Company National Association; and

WHEREAS, Cleveland-Cliffs and the Trustee desire to amend the Agreement;

NOW, THEREFORE, effective November 1, 1994, Cleveland-Cliffs and the Trustee
hereby amend the Agreement to provide as follows:

1. The first recital on page one of the Agreement is amended to provide as
follows:

“WHEREAS, certain benefits are or may become payable under the provisions of
certain Deferred Compensation Agreements (“Agreements”) between
Cleveland-Cliffs, or between The Cleveland-Cliffs Iron Company and assumed by
Cleveland-Cliffs, effective July 1, 1995, and certain executives (“Executives”),
to the persons listed from time to time on Exhibit A hereto (as provided in
Section 9(c) hereof) or to the beneficiaries of such persons (Executives and
Executives’ beneficiaries are referred to herein as “trust beneficiaries”), as
the case may be;”

2. Exhibit A to the Agreement, which Exhibit A is attached hereto and made a
part hereof, is amended to provide as hereinafter set forth.

*            *             *

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have executed this Fourth
Amendment at Cleveland, Ohio, this [ILLEGIBLE] day of November, 1994.

 

CLEVELAND-CLIFFS INC By  

/s/    R.F. Novak

  Title: Vice President-Human Resources

 

SOCIETY NATIONAL BANK By  

/s/    M.O. Minar

  Title: Vice President

 

  /s/    Deanna J. Krizman   Trust Officer

 